DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 objected to because of the following informalities:  The limitation of the riser section being positioned between the base and the platform is repeated twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, it is unclear how the wheels are configured to facilitate movement of the weighted base in addition to the observation station when the base itself as well as the wheels comprise the observation station.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claims 1, 12 and 19, it is unclear how the deck differs from the platform.  The examiner will examine as best understood with the components being one in the same.  Appropriate correction is required.
Claims 2-11, 13-18, 20 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopacki, U.S. Patent 6,637,549 in view of Stollery, U.S. Patent 7,913,460.
Regarding claim 1, Lopacki discloses an observation platform comprising: a movable weighted base (12; it has a weight to it), the movable weighted base having wheels (16) to facilitate the movement of the movable weighted base and the lifeguard observation station (top end), the movable weighted base configured to stabilize the movable lifeguard observation station (as opposed to without the base); a support structure (vertical corner members) extending from the movable weighted base; a platform member (18) supported by the support structure, the platform member being elevated from ground level (Fig. 1), the platform member having a first side (at 64), with at least a portion of the first side of the platform member being configured to be positioned proximate to or in-line with an edge of a pool or body of water (when positioned as such), the platform having a deck (18) configured to support a lifeguard; steps (35) extending between the ground level and the platform member; the support structure is offset from the stairs (Fig. 1); wherein the lifeguard observation station provides the lifeguard unimpaired line- of-sight to swimmers or bathers in the pool or body of water whether when 
Regarding claim 2, the prior art, as modified, discloses an observation platform wherein the platform member has a second side from which the stairs extends, the second side is spaced from the first side (opposite Lopacki 64).  
Regarding claim 3, the prior art, as modified, discloses an observation platform wherein a bottom stair of the stairs has a longitudinal axis which is essentially parallel to the edge of the pool or body of water at which the lifeguard observation station member is positioned (opposite Lopacki 64).  
Regarding claim 4, the prior art, as modified, discloses an observation platform wherein a bottom stair of the stairs has a longitudinal axis which is essentially parallel to the portion of the first side of the platform member configured to be positioned proximate to or in-line with the edge of the pool or body of water (opposite Lopacki 64).    The phrase “configured to be positioned” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 5, the prior art discloses an observation platform but does not disclose wherein the platform member has a volute shape.  It would have been obvious to one having ordinary skill in the Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 6, the prior art discloses an observation platform wherein the support structure extends from the movable weighted base to the platform member (see Lopacki Fig. 1), but does not disclose the movable weighted base has a volute shape.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a volute shape for a desired aesthetic appearance of the tower, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claims 7 and 18, the prior art, as modified, discloses an observation platform wherein the platform member has a railing provided about a circumference (see Lopacki Fig. 1; a railing is provided about the entire perimeter of the platform, so in modifying the platform to be a circular shape the railing will be about the circumference) thereof, including on the first side of the platform member which is configured to be position proximate to or in-line with the edge of the pool or body of water.  The phrase “configured to be positioned” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 9, Lopacki discloses an observation platform wherein the support structure has a support member (28) which is positioned between a downwardly projecting securing member (26a) of the platform member and an upwardly projecting securing member (26b) of the movable weighted base, the downwardly projecting securing member of the platform member having first strengthening 
Regarding claim 10, Lopacki discloses an observation platform wherein the support structure is a number of support members which extend between the platform member and movable weighted base (see Fig. 1).  
Regarding claim 11, Lopacki discloses an observation platform wherein the support members are positioned proximate the perimeter of the platform member (see Fig. 1).  
Regarding claim 12, Lopacki discloses an observation platform comprising: a movable weighted base member (12; 12 has a weight), the movable weighted base member having wheels (16) to facilitate the movement of the base and the lifeguard observation station, the movable weighted base member configured to stabilize the movable lifeguard observation station (as opposed to without the base); a support structure extending from the movable weighted base member (vertical corner members);   a platform member (18) supported by the support structure, the platform member being elevated from ground level (see Fig. 1), the platform member having a first side (at 48) and a second side (at 28), with at least a portion of the first side of the platform member being configured to be positioned proximate to or in-line with an edge of a pool or body of water (when situated as such), the platform having a deck (18) configured to support a lifeguard; steps (35) extending from the second side of the platform member, the steps extending between the ground level and the platform member (Fig. 1), a bottom step of the steps has a longitudinal axis which is essentially parallel to the edge pool or body of water at which the lifeguard observation station member is positioned and essentially parallel to the portion of the first side of the platform member configured to be positioned proximate to or in-line with the edge of the pool or body of water (when positioned as such), but does not disclose stairs extending from the second side of the platform member.  Stollery teaches stairs leading to a platform member (Fig. 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding claim 13, the prior art, as modified, discloses an observation platform wherein the support structure is offset from the stairs (see Lopacki Fig. 1), wherein the lifeguard observation station provides a lifeguard unimpaired line-of-sight to swimmers or bathers in the pool or body of water whether when the lifeguard is positioned on the platform member or on the stairs (when positioned in such a way).  
Regarding claim 14, Lopacki discloses an observation platform wherein the support structure includes an upwardly projecting securing member from the base member (30a) and a downwardly projecting securing member from the platform member (30b), the upwardly projecting securing member of the base member cooperates with the downwardly projection securing member of the platform member to allow the platform member to be properly secured to the base member (the components are all attached).  The phrase “to allow” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 15, the prior art, as modified, discloses an observation platform wherein a lower portion of the stairs is secured to the base member and an upper portion of the stairs is secured to the platform member, the lower portion of the stairs and the upper portion of the stairs form 
Regarding claim 16, the prior art, as modified, discloses an observation platform wherein a riser section is positioned between the base member and the platform member (all of the stair risers will be between these components), the riser section having an intermediate portion (middle portion) of the stairs secured thereto, the riser section having a riser securing member (a tread), wherein when the riser section is positioned between the base member and the   platform member, the upwardly projecting securing member of the base member cooperates with the riser securing member and the downwardly projection securing member of the platform member cooperates with the riser securing member to allow the platform member to be properly secured to the riser section and the riser section to be properly secured to the base member (they will all be attached together), the lower portion of the stairs, the intermediate portion of the stairs and the upper portion of the stairs form the continuous stairs when the upwardly projecting securing member of the base member, the riser securing member and the downwardly projection securing member of the platform member cooperate (see Lopacki Fig. 1 and Stollery Fig. 7).  
Regarding claim 17, Lopacki discloses an observation platform, but does not disclose wherein the platform member and the base member have volute shapes.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a volute shape for a desired aesthetic appearance of the tower, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 19, Lopacki discloses an observation platform comprising: a movable weighted base member (12) with a lower portion of steps (35) secured thereto, the base member having an upwardly projecting securing member (30a), the base member configured to stabilize the movable 
Regarding claim 20, the prior art, as modified, discloses an observation platform wherein, a riser section is positioned between the base member and the platform member (all of the risers will be positioned so), the riser section has an intermediate portion of the stair case secured to a support post of the riser section (portion connecting the risers to the treads), with the riser section is positioned between the base member and the platform member, the upwardly projecting securing member of the base member cooperates with the support .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopacki, U.S. Patent 6,637,549 in view of Stollery, U.S. Patent 7,913,460 and Reeves, U.S. Patent Application 2007/0199258.
Regarding claim 8, the prior art discloses an observation platform but does not disclose wherein the movable weighted base has a ballast to provide additional stability to the lifeguard observation station.  Reeves teaches a ballast (paragraph 66) utilized in a temporary stair structure. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a ballast at the base to further secure the structure to the site, particularly in the case that the structure will only be temporarily placed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633